            Case 2:20-cv-03944-MAK Document 12 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAKYM DURHAM                                  : CIVIL ACTION
                                              :
                     v.                       : NO. 20-3944
                                              :
CITY OF PHILADELPHIA, et al.                  :


                                          ORDER
       AND NOW, this 4th day of January 2021, upon reviewing Plaintiff’s Motion for leave to

file an amended Complaint (ECF Doc. No. 10) and amended Complaint filed without our

approval (ECF Doc. No. 11), and finding Plaintiff moved noncompliant with our Policies

requiring him to identify all parties’ positions and attach the proposed amended pleading either

blacklined or highlighted, it is ORDERED:

       1.       We DENY Plaintiff’s Motion for leave (ECF Doc. No. 10) without prejudice to

move to amend compliant with our Policies no later than January 6, 2021; and,

       2.       The Clerk of Court shall STRIKE the improperly filed amended Complaint (ECF

Doc. No. 11) and not issue Summons until further Order.




                                                   _________________________
                                                   KEARNEY, J.
